             Case 1:17-cv-01518-EPG Document 34 Filed 01/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   CANDICE SHUMAN,                                     Case No. 1:17-cv-01518-EPG

12                   Plaintiff,
                                                         ORDER RE: STIPULATED DISMISSAL OF
13           v.                                          ENTIRE ACTION WITH PREJUDICE

14   UNITED STATES POSTAL SERVICE, et
     al.,                                                (ECF No. 33)
15
                     Defendants.
16

17
          Plaintiff Candice Shuman and Defendant United States of America have filed a
18
     stipulation to dismiss this entire action with prejudice. (ECF No. 33.) In light of the stipulation,
19
     the case has ended and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v.
20
     City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is
21
     respectfully directed to close this case.
22

23 IT IS SO ORDERED.

24
      Dated:      January 3, 2021                             /s/
25                                                     UNITED STATES MAGISTRATE JUDGE
26
27

28
     Case 1:17-cv-01518-EPG Document 34 Filed 01/04/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                   2
